DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 03/03/2021 has been considered by the examiner and made of record in the application file.

Priority
03.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Drawings
04.	The drawings were received on 12/18/2020.  These drawings are accepted.

Remarks
05.	For purposes of examination, Examiner notes that the “one or more computing devices”, as recited in claims 17 – 20, are limited to hardware.  Although the claims do not specifically recite hardware, such as a processor, they are limited to a computing device, and the Applicant’s specification only recites examples of computing devices that contain hardware.  As such, the claims are deemed statutory under 35 USC 101, as they are not directed towards a software or transitory embodiment.
Double Patenting
06.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
07.	Claims 1 – 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 20 of copending Application 17/127712.  Although the conflicted claims are not identical, they are not patentably distinct from each other because the claims in the two different applications recite nearly the same embodiments, with the only difference being that the instant application recites tracking rewrite activity, and the copending application recites tracking change activity.  Rewrite activity would be understood to be a type of change activity, and therefore it just a slightly more specific embodiment, though they are both directed towards tracking activity.  The other difference is that the instant application recites tracking the activity on the materialized view, whereas the co-pending application recites it on the database objects referenced in the materialized view.  However, the changes to the database objects references in the materialized view would also cause the materialized view to change.  Therefore both applications are 

Application 17/127845
Application 17/127712
1. A method for predicting a future quiet rewrite pattern of a materialized view, the method comprising:

tracking rewrite activity on a materialized view;


storing object activity tracking data reflecting the rewrite activity;

using the object activity tracking data reflecting the rewrite activity to learn a classification model for the  materialized view; and

using the learned classification model to predict whether rewrite activity on 

wherein the method is performed by one or more computing devices.


tracking change activity on one or more base database objects referenced in the materialized view;

storing object activity tracking data reflecting the change activity;

using the object activity tracking data reflecting the change activity to learn a classification model for the materialized view; and

using the learned classification model to predict whether change activity on 



Claim Rejections - 35 USC § 103
08.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

09.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1, 4 – 7, 11, and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arye et al. (US PGPub 2020/0334254), hereinafter “Arye”, in view of Kumar et al. (US Patent 10,909,094), hereinafter “Kumar”.
Consider claim 1, Arye discloses a method for predicting a future quiet rewrite pattern of a materialized view (paragraph [0090]), the method comprising:
	tracking rewrite activity on a materialized view (paragraph [0016], changes and updates made to materialized view is tracked and managed);
	storing object activity tracking data reflecting the rewrite activity (paragraphs [0055], [0067], changes to the materialized views are present in objects that are managed by the system);
	using the object activity tracking data reflecting the rewrite activity to learn a classification model for the materialized view (paragraphs [0069], [0101], ongoing materializations are managed, which allows for the system to understand and determine when activities are performed that affect the materialized views)
	using the learned classification model to [predict] whether rewrite activity on the materialized view will occur (paragraphs [0104], [0268], patterns of activity are determined by the system in order to discover when the activities occur);
	wherein the method is performed by one or more computing devices (paragraph [0040], computing devices are used).
	Although Arye teaches that patterns are discovered for the materialized views and their changes, Arye does not specifically teach predicting when activity will occur in the future.
	In the same field of endeavor, Kumar discloses a method comprising:
	predict whether rewrite activity will occur during a future time interval (column 7 line 52 – column 8 line 5, column 18 line 57 – column 19 line 20, predictions are made 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predicting of times of actions performed on data taught by Kumar into the determining of patterns of rewrite activities on materialized views taught by Arye for the purpose of allowing determining a quiet period when materialized views are not being accessed, in order to allow updates/changes during this quiet period.
	Consider claim 4, and as applied to claim 1 above, Arye discloses a method comprising:
	the tracked rewrite activity on the materialized view comprises a number of rewritten user queries executed against the materialized view (paragraphs [0022], [0061], [0084], the system managed queries being rewritten).
	Consider claim 5, and as applied to claim 1 above, Arye discloses a method comprising:
	generating a training set based on the object activity tracking data, wherein the training set comprises a plurality of training examples (paragraphs [0074], [0100], the times that the activities are performed on the data is captured);
	wherein each training example of the plurality of training examples comprises a corresponding binary label (paragraph 0266], labels are assigned to the data);
	wherein each training example of the plurality of training examples corresponds to a past time interval (paragraphs [0061], [0065], time intervals are associated with when the activities are performed);

	using the plurality of labeled training examples to learn the classification model for the materialized view (paragraphs [0069], [0101], the changes to the materialized views are used for the system to determine what time periods changes generally occur during).
	Consider claim 6, and as applied to claim 1 above, Arye discloses a method comprising:
	generating a training set based on the object activity tracking data, wherein the training set comprises a plurality of training examples (paragraphs [0074], [0100], the times that the activities are performed on the data is captured);
	wherein each training example of the plurality of training examples corresponds to a past time interval (paragraphs [0061], [0065], time intervals are associated with when the activities are performed);
	wherein each training example of the plurality of training examples comprises one or more of the following features about the past time interval to which the training example corresponds: an hour of day of the past time interval, a day of week of the past time interval, a week of month of the past time interval, and a month of the past time 
	Consider claim 7, and as applied to claim 1 above, Arye discloses a method comprising:
	scheduling the materialized view for a refresh based on the prediction of whether rewrite activity on the materialized view will occur during the future time interval (column 7 line 52 – column 8 line 5, column 18 line 57 – column 19 line 20, predictions are made as to when activities will and will not be performed on data, which is based on an analysis of previous actions, activities, writes etc.).
	Consider claim 11, Arye discloses one or more non-transitory storage media comprising a set of computer-executable instructions capable of:
	tracking rewrite activity on a materialized view (paragraph [0016], changes and updates made to materialized view is tracked and managed);
	storing object activity tracking data reflecting the rewrite activity (paragraphs [0055], [0067], changes to the materialized views are present in objects that are managed by the system);
	using the object activity tracking data reflecting the rewrite activity to learn a regression model for the materialized view (paragraphs [0069], [0101], ongoing materializations are managed, which allows for the system to understand and determine when activities are performed that affect the materialized views)
	using the learned regression model to [predict] a number of query rewrites that will use the materialized view (paragraphs [0104], [0268], patterns of activity are determined by the system in order to discover when the activities occur);

	Although Arye teaches that patterns are discovered for the materialized views and their changes, Arye does not specifically teach predicting when activity will occur in the future.
	In the same field of endeavor, Kumar discloses a storage media comprising:
	predict a number of query rewrites during a future time interval (column 7 line 52 – column 8 line 5, column 18 line 57 – column 19 line 20, predictions are made as to when activities will and will not be performed on data, which is based on an analysis of previous actions, activities, writes etc.).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predicting of times of actions performed on data taught by Kumar into the determining of patterns of rewrite activities on materialized views taught by Arye for the purpose of allowing determining a quiet period when materialized views are not being accessed, in order to allow updates/changes during this quiet period.
	Consider claim 13, and as applied to claim 11 above, Arye discloses a storage media comprising:

	Consider claim 14, and as applied to claim 11 above, Arye discloses a storage media comprising:
	generating a training set based on the object activity tracking data, wherein the training set comprises a plurality of training examples (paragraphs [0074], [0100], the times that the activities are performed on the data is captured);
	wherein each training example of the plurality of training examples comprises a corresponding binary label (paragraph 0266], labels are assigned to the data);
	wherein each training example of the plurality of training examples corresponds to a past time interval (paragraphs [0061], [0065], time intervals are associated with when the activities are performed);
	wherein the corresponding binary label for each training example of the plurality of training examples indicates either: (a) that rewrite activity on the materialized view occurred during the past time interval to which the training example corresponds, or (b) that no rewrite activity on the materialized view occurred during the past time interval to which the training example corresponds (paragraphs [0088], [0094], a determination is made as to whether or not rewrite activity has occurred at the particular time interval);
	using the plurality of labeled training examples to learn the classification model for the materialized view (paragraphs [0069], [0101], the changes to the materialized views are used for the system to determine what time periods changes generally occur during).
claim 15, and as applied to claim 11 above, Arye discloses a storage media comprising:
	generating a training set based on the object activity tracking data, wherein the training set comprises a plurality of training examples (paragraphs [0074], [0100], the times that the activities are performed on the data is captured);
	wherein each training example of the plurality of training examples corresponds to a past time interval (paragraphs [0061], [0065], time intervals are associated with when the activities are performed);
	wherein each training example of the plurality of training examples comprises one or more of the following features about the past time interval to which the training example corresponds: an hour of day of the past time interval, a day of week of the past time interval, a week of month of the past time interval, and a month of the past time interval (paragraph [0068], the time interval can represent an hour of the day that the action was performed).

11.	Claims 2, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arye et al. (US PGPub 2020/0334254), hereinafter “Arye”, in view of Kumar et al. (US Patent 10,909,094), hereinafter “Kumar”, in further view of Achin et al. (US PGPub 2018/0046926), hereinafter “Achin”.
	Consider claim 2, and as applied to claim 1 above, Arye and Kumar disclose the claimed invention except that a k-fold cross-validation technique is used.
	In the same field of endeavor, Achin discloses a method comprising:

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the k-fold cross-validation technique taught by Achin into the determining of patterns of rewrite activities on materialized views taught by Arye and Kumar for the purpose of being able to validate the model in order to determine that it is constructed properly.
	Consider claim 3, and as applied to claim 2 above, Achin discloses a method comprising:
	k is five (paragraph [0351], 5-fold cross-validation is used).
	Consider claim 12, and as applied to claim 11 above, Arye and Kumar disclose the claimed invention except that a k-fold cross-validation technique is used.
	In the same field of endeavor, Achin discloses a storage media comprising:
	using a k-fold cross-validation technique to successfully validate the learned classification model (paragraphs [0197], [0198], a k-fold cross-validation method is used to validate data).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the k-fold cross-validation technique taught by Achin into the determining of patterns of rewrite activities on materialized views taught by Arye and Kumar for the purpose of being able to validate the model in order to determine that it is constructed properly.

Allowable Subject Matter
12.	Claims 8, 9, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.  Claim 17 – 20 have been examined and deemed allowable over the prior art of record.

Reasons for the Indication of Allowable Subject Matter
13.	The following is a statement of reasons for the indication of allowable subject matter:
	The primary reason for allowance of claims 8, 16, and 17 in the instant application is because the prior arts of record do not teach or suggest: using object activity tracking data to learn a regression model for the materialized view; using the learned regression model to predict a number of query rewrites that will use the materialized view during the future time interval, and scheduling the materialized view for the refresh based on the prediction of the number of query rewrites that will use the materialized view during the future time interval.  The primary reason for the allowance of claim 9 in the instant application is because the prior arts of record do not teach or suggest: using object activity tracking data reflecting the change activity to learn a classification model for the materialized view; using the learned classification model to predict whether change activity on the one or more base database objects will occur during the future time interval; and scheduling the materialized view for the refresh based on the prediction whether change activity on the one or more base database objects will occur during the future time interval.  The primary reason for the allowance .
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Relevant Prior Art Directed to State of Art
14.	Audenaert (US Patent 10,223,270) discloses a method of maintaining an access history for data objects.  From this, the system determines a predicted access future for the objects, which comprises determining whether or not the object will be accessed in a particular future time interval.

Conclusion
15.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

16.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.



March 26, 2022